          Case 1:19-cv-00306-MV-LF Document 1 Filed 02/21/19 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

FIERO WATT,                                       §
                                                  §
        Plaintiff,                                §
                                                  §
vs.                                               §     CIVIL ACTION NO. 3:19-CV-450
                                                  §
SIERRA NEVADA CORPORATION,                        §
                                                  §
        Defendant.
                                                  §
                                                  §

      DEFENDANT SIERRA NEVADA CORPORATION’S NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1332, 1441 and 1446, Defendant Sierra Nevada

Corporation (“Sierra Nevada”) hereby removes this action from the Dallas County Court at Law

No. 4 (the “State Court”) to the United States District Court for the Northern District of Texas,

Dallas Division. The removal of this action is based on the existence of federal question

jurisdiction and diversity jurisdiction as set forth below:

                                    I.      INTRODUCTION

        1.      On or about January 2, 2019 Plaintiff Fiero Watt (“Plaintiff”) filed a petition (the

“Petition”) in County Court at Law No. 4, Dallas County, Texas, styled Fiero Watt v. Sierra

Nevada Corp., Cause No. CC-19-00021-D (“the State Court Action”). See Ex. 1 at App. 1-10

(Petition).

        2.      In Plaintiff’s Petition, he alleges six causes of action: (1) Race/color

discrimination under the Texas Commission on Human Rights Act (“TCHRA”), (2) wrongful

termination – race/color discrimination under the TCHRA, (3) unlawful retaliation under the

TCHRA, (4) race/color discrimination under Title VII, 42 U.S.C. § 2000e-2(a), (5) wrongful

termination – race/color discrimination under Title VII, 42 U.S.C. § 2000e-2(a), and (6) unlawful


DEFENDANT SIERRA NEVADA CORP.’S NOTICE OF REMOVAL – Page 1
         Case 1:19-cv-00306-MV-LF Document 1 Filed 02/21/19 Page 2 of 7



retaliation under Title VII, 42 U.S.C. § 2000e-3(a). See Ex. 1 at App. 1-10 (Petition). Plaintiff

alleges that he seeks “monetary relief over $1,000,000.00.” See Ex. 1 at App. 2 (Petition ¶ 6).

       3.       Sierra Nevada was served with the Petition on January 24, 2019. See Ex. 4 at

App. 14-16 (Notice of Service of Process).

       4.       Defendant filed its Original Answer on February 14, 2019. See Ex. 5 at App. 17-

22 (Answer).

       5.       Defendant filed its Amended Answer on February 20, 2019. See Ex. 6 at App.

23-28 (Amended Answer).

       6.       Under 28 U.S.C. § 1446(b)(1), this Notice of Removal is timely because it is filed

within thirty days after Sierra Nevada was first served with a copy of Plaintiff’s Petition.

       7.       Under 28 U.S.C. § 124(a), removal is proper to this Federal District Court and

division because it embraces Dallas County, Texas, the county in which Plaintiff filed the State

Court Action.

       8.       In accordance with 28 U.S.C. § 1446(a) and LR 81.1, the concurrently filed

Appendix is incorporated herein and contains true and correct copies of all process, pleadings,

and orders served upon Sierra Nevada in the State Court Action; an index of all documents that

identifies each document and the date each document was filed in state court; a copy of the State

Court Action’s docket sheet; a copy of each document filed in the State Court Action; a Civil

Cover Sheet; and a Supplemental Cover Sheet. Sierra Nevada will also file a Certificate of

Interested Persons that complies with FED. R. CIV. P. 7.1 and LR 3.1(c) or 3.2(e).

       9.       Sierra Nevada will provide prompt written notice of the filing of this Notice of

Removal to all adverse parties and will file a copy of it with the State Court.




DEFENDANT’S NOTICE OF REMOVAL – Page 2
           Case 1:19-cv-00306-MV-LF Document 1 Filed 02/21/19 Page 3 of 7



                       II.     FEDERAL QUESTION JURISDICTION

        10.    This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s Petition includes three claims under federal law, specifically, Title VII, 42 U.S.C. §§

2000e-2, 2000e-3.

        11.    Pursuant to 28 U.S.C. § 1367(a), this Court also has supplemental jurisdiction

over Plaintiff’s state law claims because they arise out of the same case or controversy as

Plaintiff’s federal discrimination and retaliation claims.

                             III.    DIVERSITY JURISDICTION

        12.    This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332 because there is

complete diversity of citizenship between Plaintiff and Sierra Nevada, and the amount in

controversy exceeds $75,000.00, exclusive of interest and costs.

        A.     The Parties Are Completely Diverse

        13.    Plaintiff alleges that he is a citizen of Dallas, Texas. See Ex. 1 at App.1 (Petition

¶ 2).

        14.    Sierra Nevada is incorporated under the laws of Nevada. See Ex. 7 at App. 29

(Schoendienst Decl. ¶ 4). Sierra Nevada’s headquarters and principal place of business is located

in Nevada – where its officers direct, control, and coordinate the corporation’s activities. See Ex.

7 at App. 29 (Schoendienst Decl. ¶ 5); Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010). As

such, Sierra Nevada is a citizen of Nevada, not Texas. 28 U.S.C. § 1332(c)(1).

        15.    Because Plaintiff is a citizen of Texas and Sierra Nevada is a citizen of Nevada,

there is complete diversity of citizenship between Plaintiff and Sierra Nevada. 28 U.S.C. §

1332(a).

        B.     Plaintiff Alleges An Amount In Controversy In Excess Of The Threshold
               Requirements


DEFENDANT’S NOTICE OF REMOVAL – Page 3
         Case 1:19-cv-00306-MV-LF Document 1 Filed 02/21/19 Page 4 of 7



       16.     Plaintiff’s petition meets the amount in controversy requirement of $75,000

needed for diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).        Specifically, Plaintiff’s

Petition seeks “monetary relief over $1,000,000.00.” See Ex. 1 at App. 2 (Petition ¶ 6). Because

Plaintiff’s Petition affirmatively seeks damages in excess of $75,000, the amount in controversy

requirement for diversity jurisdiction is satisfied. See St. Paul Mercury Indem. Co. v. Red Cab

Co., 303 U.S. 283, 288 (1938) (“[T]he sum claimed by the plaintiff controls, if the claim is

apparently made in good faith.”); see e.g., Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335

(5th Cir. 1995) (“Where the plaintiff has alleged a sum certain that exceeds the requisite amount

in controversy, that amount controls if made in good faith.”).

       17.     Even without Plaintiff’s admission that he seeks damages in excess of $75,000, it

is evident that the available damages exceed the threshold.       Federal courts in Texas have

frequently determined that suits under similar circumstances wherein a plaintiff seeks damages

such as front pay, back pay, compensatory damages, and attorneys’ fees are removable because it

is “facially apparent” that claims for these damages may exceed $75,000, even if the amount in

controversy is not specified by the plaintiff’s petition. See Lawson v. Parker Hannifin Corp.,

No. 4:13-cv-923-O, 2014 U.S. Dist. LEXIS 37085, *8 (N.D. Tex. Mar. 20, 2014) (holding that it

was facially apparent that the amount in controversy exceeded the jurisdictional limit when

plaintiff sued for front pay in lieu of reinstatement, back pay, compensatory damages, punitive

damages, and reasonable attorneys’ fees under Chapter 21 of the Texas Labor Code); Acosta v.

Drury Inns, Inc., 400 F. Supp. 2d 916, 921 (W.D. Tex. 2005) (holding that it was facially

apparent that claim exceeded jurisdictional limits, because sued for actual damages,

compensatory damages, emotional distress, punitive damages and attorney fees under Chapter 21

of the Texas Labor Code, even though the petition did not state the amount plaintiff sought).



DEFENDANT’S NOTICE OF REMOVAL – Page 4
         Case 1:19-cv-00306-MV-LF Document 1 Filed 02/21/19 Page 5 of 7



       18.     Plaintiff has requested “back pay, front pay, compensatory damages, as well as

pre-judgment and post-judgment interest,” “punitive damages,” and “attorneys’ fees and costs.”

See Ex. 1 at App. 5-6 (Petition ¶¶ 49-58). Accordingly, because of the nature of claims asserted

and the damages sought, Defendant has established that this matter exceeds the minimum

amount in controversy requirement for this Court to have jurisdiction.

                                       III.    PRAYER

       19.     This Court is vested with jurisdiction pursuant to 28 U.S.C. § 1331 and 1332

because it has both federal question jurisdiction and diversity jurisdiction with respect to this

matter. Thus, removal of this action is proper. Accordingly, Defendant respectfully requests that

this Court assume jurisdiction over this action and proceed with handling this action as if it was

filed initially in the United States District Court for the Northern District of Texas, Dallas

Division.




DEFENDANT’S NOTICE OF REMOVAL – Page 5
       Case 1:19-cv-00306-MV-LF Document 1 Filed 02/21/19 Page 6 of 7



      Dated: February 21, 2019           Respectfully submitted,



                                         /s/ Arrissa K. Meyer

                                         Shawn Oller
                                         Texas State Bar No. 00794399
                                         Arizona State Bar No. 019233
                                         LITTLER MENDELSON, P.C.
                                         Camelback Esplanade
                                         2425 East Camelback Road, Suite 900
                                         Phoenix, AZ 85016
                                         602.474.3600
                                         602.957.1801 (Fax)
                                         soller@littler.com

                                         Arrissa K. Meyer
                                         Texas State Bar No. 24060954
                                         LITTLER MENDELSON, P.C.
                                         A Professional Corporation
                                         2001 Ross Avenue
                                         Suite 1500, Lock Box 116
                                         Dallas, TX 75201
                                         214.880.8100
                                         214.880.0181 (Fax)
                                         akmeyer@littler.com

                                         ATTORNEYS FOR DEFENDANT
                                         SIERRA NEVADA CORPORATION




DEFENDANT’S NOTICE OF REMOVAL – Page 6
          Case 1:19-cv-00306-MV-LF Document 1 Filed 02/21/19 Page 7 of 7



                                    CERTIFICATE OF SERVICE

       On February 21, 2019, I electronically submitted the foregoing document with the Clerk
of Court for the U.S. District Court, Northern District of Texas, using the electronic case filing
system of the court. I certify that I have served Plaintiff by certified mail, return receipt
requested, or by another manner authorized by Federal Rule of Civil Procedure 5(b)(2).

                                            Matthew R. Scott
                                               Javier Perez
                                           Carson D. Bridges
                                            SCOTT PEREZ LLP
                                      900 Jackson Street, Suite 550
                                          Dallas, Texas 75202
                                     Matt.scott@scottperezlaw.com
                                    Javier.perez@scottperezlaw.com
                                   Carson.bridges@scottperezlaw.com


                                         Attorneys for Plaintiff


                                                        /s/ Arrissa K. Meyer
                                                        Arrissa K. Meyer
FIRMWIDE:162546581.1 100575.1004




DEFENDANT’S NOTICE OF REMOVAL – Page 7
